DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicants on 07/19/21. 
No claims are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Note:
The present application is a continuation of application # 15/185404 which has been allowed US Patent # US 11,068,830 and many of the claims are very similar to the allowed claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent # US 11,068,830. Although the claims at issue are not identical, they are not patentably distinct from each other because applicants merely seek to broaden the claims by removing limitations related to: that includes at least one of a receptacle being emptied into the first service vehicle, the receptacle being loaded onto the first service vehicle, or the receptacle being offloaded from the first service vehicle; determining a service assignment comprising an assigned route and including waste services to be performed by the first service vehicle at a plurality of target locations; and in response to determining that the first service vehicle has stopped based on at least the first signal for more than a threshold time that relates to an amount of required to perform a service action; determining that the first service vehicle has stopped at a non-target location based on the location of the first service vehicle not corresponding to one of the plurality of target locations; generate an alert to an operator on a display of an input device based on the determination that the first service vehicle has stopped at the non-target location for more than the threshold time, and provide one or more options on the display of the input device selectable by the operator to respond to the alert with an explanation for stopping at the non-target location for more than the threshold time.

Claim Rejections - 35 USC § 101
*** Note: the additional elements in the US Patent # US 11,068,830, that make the
claims eligible under 35 U.S.C. 101 are missing in the claims in this application. As
such, the claims are being rejected under 101.

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 11-19 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-10 is/are directed to a system which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 20 is/are directed to a non-transitory computer readable medium which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 11 is directed to an abstract idea, as evidenced by claim limitations “generating a first signal indicative of a location of the service vehicle; generating a second signal indicative of a waste service being performed by the service vehicle; determining a route assignment including waste services to be performed by the service vehicle at a plurality of target locations; making a determination that the service vehicle has stopped at a non-target location based the plurality of target locations and on at least one of the first signal and the second signal; and selectively generating an electronic response based on the determination.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to ways of managing waste services. Ways of managing waste services for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 1 and 20 is/are recite substantially similar limitations to independent claim 11 and is/are rejected under 2A for similar reasons to claim 11 above.
	With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A method for managing waste services performed by a service vehicle, the method comprising: A system for managing waste services performed by a service vehicle, comprising: a locating device disposed onboard the service vehicle and configured to: A non-transitory computer readable medium containing computer-executable programming instructions for performing a method of waste management by a service vehicle, the method comprising:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 
 As a result, claims 1, 11 and 20 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-10, and 12-19 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 3 recites “wherein: the computing device is further configured to determine, based on the second signal, that a waste service has been performed at the non-target location while the service vehicle is stopped; and the electronic response is generated based further on performance of the waste service”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-10, and 12-19 are also directed to the abstract idea identified above.
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A method for managing waste services performed by a service vehicle, the method comprising: A system for managing waste services performed by a service vehicle, comprising: a locating device disposed onboard the service vehicle and configured to: A non-transitory computer readable medium containing computer-executable programming instructions for performing a method of waste management by a service vehicle, the method comprising:” are insufficient to amount to significantly more. 
	Applicants originally submitted specification describes the computer components
above at least in [0016]-[0017], [0019], [0023]:
	“In [0016]-[0017]: "These means may include, for example, a memory, one or
more data storage devices, a central processing unit, or any other components that may
be used to run the disclosed application. Furthermore, although aspects of the present
disclosure may be described generally as being stored in memory, one skilled in the art
will appreciate that these aspects can be stored on or read from different types of
computer program products or computer-readable media such as computer chips and
secondary storage devices, including hard disks, floppy disks, optical media, CD-ROM,
or other forms of RAM or ROM.”	
	In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 1 and 20 is/are recite substantially similar limitations to independent claims 11 and is/are rejected under 2B for similar reasons to claims 11 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 11 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-10, and 12-19 are also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 11 and 20. As a result, Examiner asserts that dependent claims, such as dependent claims 2-10, and 12-19 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2008/0077541) Scherer; Christopher M. et al., further in view of Scribner; James R. et al. (US 5014206) and Endo, Yoshinori et al. (US 2003/0191580).

As per claims 1, 11 and 20: Scherer shows:
A system, method, and non-transitory computer readable medium for automatically managing waste services performed by a first service vehicle, comprising:
a locating device disposed onboard the service vehicle and configured to generate a first signal indicative of a location of the service vehicle (Scherer: Fig. 1, #116 “GPS device”; here the GPS device on board the "collection vehicle" #110 provides signals indicative of the location of the vehicle. Further, in [0018] describes how the GPS device 116 is a standard global positioning system that supplies position data such as digital latitude and longitude. [0037]: the current location of collection vehicle 110 can be obtained directly by using GPS device 116.  Location information obtained from GPS device is also transmitted to computer 122 for use by routing software); 
Regarding the claim limitation:
at least one sensor disposed onboard the service vehicle and configured to generate a second signal indicative of a waste service being completed by the service vehicle;
a computing device in communication with the locating device and the at least one sensor, the computing device being configured to: 
applicants' originally submitted specification discloses this limitation in, [0016]: (e.g., pickup, dumping, placement, etc.), [0023]-[0024], where sensors, such as, lift, motion or acoustic sensors can be used for determining that the service is being performed by the service vehicle as is recited in the claim above.
In light of the specification, Scherer does not explicitly show sensors, such as, lift, motion or acoustic sensors used for determining that the service is being performed by the service vehicle. However, Scribner shows both a lift, weight and motion sensors for garbage truck service at least in col. 3, lines 29-64.
“The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).  Modifying the “gps information gathering” of Scherer to include the ability to sense when the vehicle is stopped to perform the waste management service as is described by Scribner when performing the method of using billing information to dynamically route vehicles of Scherer yields the predictable result of a method that integrates waste collection service information during the route planning process. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Scribner in the system of Scherer, in order to provide a system and method for permits the contents of the refuse to be picked up or dumped off at the appropriate site as described by Scribner in col. 3, lines 29-64, so that the process of planning routes for service vehicles can be made more efficient and effective; and 
Scherer in view of Scribner shows:
receive a route assignment including waste services to be performed by the service vehicle at a plurality of target locations (Scherer: [0029], [0037] and [0044]: where the scanning of the container at each stop determines the location. Here, it is reasonably understood that if a container is scanned, then they must have stopped. [0023]: where billing software works in conjunction with routing software to ensure customers delinquent on their payments do not get service and [0024], [0028]-[0030]: customer delinquency leading to service termination message.); 
Regarding the claim limitation below:
make a determination that the service vehicle has stopped at a non-target location based on the plurality of target locations and on at least one of the first and second signals 
In Scherer [0029], [0040]-[0041]: here the suspended service scenario shows how the service vehicle can stop at a spot that the service company no longer services.
applicants originally submitted specification in [0039]: which shows threshold time and [0041]: which shows determining stopping at a non-target location.
In light of the specification the above limitation is shown as follows:
In Scherer [0029], [0040]-[0041]: here the suspended service scenario shows how the service vehicle can stop at a spot that the service company no longer services. This reads on "non-target location" in the claim. 
It should be noted that even though Scherer shows “stopping at non-target locations” ([0029], [0040]-[0041]). Scherer shows the ability to perform waste collection services (see abstract). Scherer also shows threshold time ([0042]: where Scherer shows the ability to add thresholds to delinquencies before the service is stopped).
Scherer does not show the ability to calculate the stop time while the vehicle is stopped. Scherer also does not explicitly show selectively generating an alert based on the determination.
However, Endo shows the ability to detect deviation from a specified path for the service and sending a voice guidance of deviation from the selected path and re-routing information (see [0087]). This reads on selectively generating an alert based on the determination. As such this reads on the above claim limitation in light of [0041] of the specification. Further, Endo shows the above limitation at least in [0106], where the vehicle stop is the trigger for display of instructions related to re-routing.
“The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).  Modifying the “non-target stops” of Scherer to include the ability to notify the service vehicle when the deviation happens as is described by Endo when performing the method of using billing information to dynamically route vehicles of Scherer yields the predictable result of a method that integrates accounting for deviations functionality during the route planning process. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Endo in the system of Scherer, in order to provide for a system or method the navigation system in the user vehicle, using the mobile phone or the modem, issues a map data downloading request to the navi-information providing device via the mobile-unit communications network, the provider and the IP network.  Here, in addition to the request issuing data, the navigation system transmits at least, e.g., data for describing the latitude/longitude of the vehicle's position and an IP address for indicating the position of the navi-information providing device on the IP network.  The position-identifying service, i.e., the vehicle-mounted GPS system or PHS, acquires the latitude/longitude data on the vehicle.  This data is transmitted to the provider via the mobile-unit communications network.  The provider recognizes, from the received data, the above-described IP address of the navi-information providing device specified by the vehicle-mounted navigation system, thereby accessing the navi-information providing device via the IP network.  From the latitude/longitude information requested from the vehicle, the navi-information providing device, based on the map data stored therein, creates necessary map data in a configuration determined in advance (e.g., a rectangle or a circle) as taught by Endo ([0014]) so that the process of planning routes for service vehicles can be made more efficient and effective.
However, Scherer and Endo do not show “elapsed time” or the ability to calculate the stop time while the vehicle is stopped. 
Scribner shows “elapsed time” or the ability to calculate the stop time while the vehicle is stopped at least in col. 2, lines 36-47. Col. 5, lines 4-8: The receiver/computer unit 32 will then match up the two and tabulate a chronology of the day's activities of the truck.  This will include the name, address, time and date of each pickup and of each dump.  Finally, this information will then be analyzed, utilized or displayed in the manner desired.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Scribner in the system of Scherer, in order to provide a system and method for permits the contents of the refuse to be picked up or dumped off at the appropriate site as described by Scribner in col. 3, lines 29-64, so that the process of planning routes for service vehicles can be made more efficient and effective; and 
Scherer in view of Scribner and Endo show:
selectively generating an electronic response based on the determination ([0023]: where billing software works in conjunction with routing software to ensure customers delinquent on their payments do not get service and [0024], [0028]-[0030]: customer delinquency leading to service termination message).

As per claim 2: Scherer shows:
wherein the at least one sensor includes at least one of a lift sensor and an acoustic sensor.
Regarding the claim limitation “wherein the at least one sensor includes at least one of a lift sensor and an acoustic sensor”, applicants' originally submitted specification discloses this limitation in [0023]-[0024], where sensors, such as, lift, motion or acoustic sensors can be used for determining that the service is being performed by the service vehicle as is recited in the claim above.
In light of the specification, Scherer does not explicitly show sensors, such as, lift, motion or acoustic sensors used for determining that the service is being performed by the service vehicle. However, Scribner shows both a lift, weight and motion sensors for garbage truck service at least in col. 3, lines 29-64.
“The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).  Modifying the “gps information gathering” of Scherer to include the ability to sense when the vehicle is stopped to perform the waste management service as is described by Scribner when performing the method of using billing information to dynamically route vehicles of Scherer yields the predictable result of a method that integrates waste collection service information during the route planning process. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Scribner in the system of Scherer, in order to provide a system and method for permits the contents of the refuse to be picked up or dumped off at the appropriate site as described by Scribner in col. 3, lines 29-64, so that the process of planning routes for service vehicles can be made more efficient and effective.

As per claim 3: Scherer shows:
wherein: the computing device is further configured to determine, based on the second signal, that a waste service has been performed at the non-target location while the service vehicle is stopped; and the electronic response is generated based further on performance of the waste service.
Scherer shows [0029], [0040]-[0041]: here the suspended service scenario shows how the service vehicle can stop at a spot that the service company no longer services.
It should be noted that even though Scherer shows “stopping at non-target locations” ([0029], [0040]-[0041]), Scherer does not explicitly show the above claim limitations. However, Endo shows the ability to detect deviation from a specified path for the service and sending a voice guidance of deviation from the selected path and re-routing information (see [0087]). This reads on the above claim limitation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Endo in the system of Scherer, in order to provide for a system or method the navigation system in the user vehicle, using the mobile phone or the modem, issues a map data downloading request to the navi-information providing device via the mobile-unit communications network, the provider and the IP network.  Here, in addition to the request issuing data, the navigation system transmits at least, e.g., data for describing the latitude/longitude of the vehicle's position and an IP address for indicating the position of the navi-information providing device on the IP network.  The position-identifying service, i.e., the vehicle-mounted GPS system or PHS, acquires the latitude/longitude data on the vehicle.  This data is transmitted to the provider via the mobile-unit communications network.  The provider recognizes, from the received data, the above-described IP address of the navi-information providing device specified by the vehicle-mounted navigation system, thereby accessing the navi-information providing device via the IP network.  From the latitude/longitude information requested from the vehicle, the navi-information providing device, based on the map data stored therein, creates necessary map data in a configuration determined in advance (e.g., a rectangle or a circle) as taught by Endo ([0014]) so that the process of planning routes for service vehicles can be made more efficient and effective.


As per claims 4 and 14: Scherer shows:
wherein the computing device is configured to determine that the waste service has been performed based on a comparison of the second signal with known data corresponding to expected waste services normally performed by the service vehicle ([0037]-[0038]: where the RFID data comparison reads on signal comparison in the claim).

As per claims 5 and 15: Scherer shows:
wherein the computing device is configured to collect the second signal only when the computing device determines that the service vehicle has stopped Regarding the claim limitation “signal indicative of at least one of a force, a motion, or a sound”, applicants' originally submitted specification discloses this limitation in [0023]-[0024], where sensors, such as, lift, motion or acoustic sensors can be used for determining that the service is being performed by the service vehicle as is recited in the claim above.
In light of the specification, Scherer does not explicitly show sensors, such as, lift, motion or acoustic sensors used for determining that the service is being performed by the service vehicle. However, Scribner shows both a lift, weight and motion sensors for garbage truck service at least in col. 3, lines 29-64.
“The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).  Modifying the “gps information gathering” of Scherer to include the ability to sense when the vehicle is stopped to perform the waste management service as is described by Scribner when performing the method of using billing information to dynamically route vehicles of Scherer yields the predictable result of a method that integrates waste collection service information during the route planning process. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Scribner in the system of Scherer, in order to provide a system and method for permits the contents of the refuse to be picked up or dumped off at the appropriate site as described by Scribner in col. 3, lines 29-64, so that the process of planning routes for service vehicles can be made more efficient and effective.

As per claims 6 and 16: Scherer shows:
wherein the computing device is configured to collect the second signal only when the service vehicle is determined to have been stopped for an amount of time greater than a threshold time.
Scherer shows the ability to perform waste collection services (see abstract). Scherer also shows threshold time ([0042]: where Scherer shows the ability to add thresholds to delinquencies before the service is stopped). However, Scherer does not show the ability to calculate the stop time while the vehicle is stopped. As such, Scherer does not show "only when the service vehicle is determined to have been stopped for an amount of time greater than a threshold time" in the claim below:
wherein collecting the second signal includes collecting the second signal only when the first service vehicle is determined to have been stopped for an amount of time greater than a threshold time.
However, Endo shows the above limitation at least in [0106], where the vehicle stop is the trigger for display of instructions related to re-routing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Endo in the system of Scherer, in order to provide for a system or method the navigation system in the user vehicle, using the mobile phone or the modem, issues a map data downloading request to the navi-information providing device via the mobile-unit communications network, the provider and the IP network.  Here, in addition to the request issuing data, the navigation system transmits at least, e.g., data for describing the latitude/longitude of the vehicle's position and an IP address for indicating the position of the navi-information providing device on the IP network.  The position-identifying service, i.e., the vehicle-mounted GPS system or PHS, acquires the latitude/longitude data on the vehicle.  This data is transmitted to the provider via the mobile-unit communications network.  The provider recognizes, from the received data, the above-described IP address of the navi-information providing device specified by the vehicle-mounted navigation system, thereby accessing the navi-information providing device via the IP network.  From the latitude/longitude information requested from the vehicle, the navi-information providing device, based on the map data stored therein, creates necessary map data in a configuration determined in advance (e.g., a rectangle or a circle) as taught by Endo ([0014]) so that the process of planning routes for service vehicles can be made more efficient and effective.

As per claims 7 and 17: Scherer shows:
wherein the electronic response includes a request for input from an operator confirming that the waste service was performed.
It should be noted that prior art Scherer shows in [0029] how the driver is notified of service being suspended in advance or in real time (also see [0041]). Further, in Fig. 2 and in [0015], [0027], Scherer shows cellular infrastructure. It is reasonably understood that the cellular infrastructure uses cell signals to communicate with the service vehicle. Further, in [0017] Scherer shows how the computer on board the service vehicle can be a mobile computing device. Here, mobile computing is reasonably understood as a computer that is expected to be transported during normal usage, which allows for transmission of data, voice and video. Mobile computing involves mobile communication, mobile hardware, and mobile software. As such, it is reasonably understood that the driver in Scherer can not only be notified by the mobile computer in real time of changes to the route but can also respond to the notification. However, Scherer does not explicitly show a “microphone” on board the service vehicle that can carry the confirmation from the driver back to the computer or person that sent out the notification. 
However, Endo shows the ability to detect deviation from a specified path for the service and sending a voice guidance of deviation from the selected path and re-routing information (see [0087]). This reads on the above claim limitation. Endo in [0064] shows use of a mobile phone and a microphone. The use of the microphone makes it possible to send a command with a voice.  Further, Endo shows the above limitation at least in [0106], where the vehicle stop is the trigger for display of instructions related to re-routing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Endo in the system of Scherer, in order to provide for a system or method the navigation system in the user vehicle, using the mobile phone or the modem, issues a map data downloading request to the navi-information providing device via the mobile-unit communications network, the provider and the IP network.  Here, in addition to the request issuing data, the navigation system transmits at least, e.g., data for describing the latitude/longitude of the vehicle's position and an IP address for indicating the position of the navi-information providing device on the IP network.  The position-identifying service, i.e., the vehicle-mounted GPS system or PHS, acquires the latitude/longitude data on the vehicle.  This data is transmitted to the provider via the mobile-unit communications network.  The provider recognizes, from the received data, the above-described IP address of the navi-information providing device specified by the vehicle-mounted navigation system, thereby accessing the navi-information providing device via the IP network.  From the latitude/longitude information requested from the vehicle, the navi-information providing device, based on the map data stored therein, creates necessary map data in a configuration determined in advance (e.g., a rectangle or a circle) as taught by Endo ([0014]) so that the process of planning routes for service vehicles can be made more efficient and effective.

As per claims 8 and 18: Scherer shows:
wherein the electronic response includes alerting a back office of the service vehicle stopping at the non-target location and performance of the waste service.
It should be noted that even though Scherer shows “stopping at non-target locations” ([0029], [0040]-[0041]). Scherer also shows “second service vehicle” at least by showing multiple vehicles that are being managed at least in ([0008], [0024]-[0027]. Further in [0031] Scherer shows “At step 310, routing software 222 generates collection vehicle 110 routes, and one or more collection vehicles 110 are deployed accordingly.  Additionally, in generating the vehicle routes, routing software 222 considers whether a customer's collection service has been suspended because of delinquency, or reinstated due to recent payment, as provided by billing software 220. Collection vehicle 110 routes generated by routing software 222 exclude the pickup locations of any customers whose collection service has been suspended.  Similarly, if during the time a collection vehicle 110 is servicing a vehicle route, an account has been reinstated due to payment, that customer's collection location can be added to the collection vehicle 110 route.” Further, in [0037]-[0039] Scherer discusses when an account is reinstated, an evaluation is made of whether the added service is feasible for a particular vehicle. 
Scherer does not explicitly show “further comprising automatically rerouting a second service vehicle based on the rerouting of the first service vehicle.” 
However, Endo shows the ability to detect deviation from a specified path for the service and sending a voice guidance of deviation from the selected path and re-routing information (see [0087]). Further, Endo in [0064] shows use of a mobile phone and a microphone. The use of the microphone makes it possible to send a command with a voice.  Further, Endo shows the above limitation at least in [0106], where the vehicle stop is the trigger for display of instructions related to re-routing. This reads on the above claim limitation. 
“The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).  Modifying the “non-target stops” of Scherer to include the ability to notify the service vehicle when the deviation happens as is described by Endo when performing the method of using billing information to dynamically route vehicles of Scherer yields the predictable result of a method that integrates accounting for deviations functionality during the route planning process. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Endo in the system of Scherer, in order to provide for a system or method the navigation system in the user vehicle, using the mobile phone or the modem, issues a map data downloading request to the navi-information providing device via the mobile-unit communications network, the provider and the IP network.  Here, in addition to the request issuing data, the navigation system transmits at least, e.g., data for describing the latitude/longitude of the vehicle's position and an IP address for indicating the position of the navi-information providing device on the IP network.  The position-identifying service, i.e., the vehicle-mounted GPS system or PHS, acquires the latitude/longitude data on the vehicle.  This data is transmitted to the provider via the mobile-unit communications network.  The provider recognizes, from the received data, the above-described IP address of the navi-information providing device specified by the vehicle-mounted navigation system, thereby accessing the navi-information providing device via the IP network.  From the latitude/longitude information requested from the vehicle, the navi-information providing device, based on the map data stored therein, creates necessary map data in a configuration determined in advance (e.g., a rectangle or a circle) as taught by Endo ([0014]) so that the process of planning routes for service vehicles can be made more efficient and effective.

As per claims 9 and 19: Scherer shows:
wherein the computing device is further configured to selectively adjust an uncompleted remainder of the route assignment ([0024]-[0029]: where route modifications are monitored).

As per claims 10: Scherer shows:
wherein the waste service includes at least one of a receptacle being emptied into the service vehicle, the receptacle being loaded onto the service vehicle, or the receptacle being offloaded from the service vehicle ([0029], [0040]-[0041]: here the suspended service scenario shows how the service vehicle can stop at a spot that the service company no longer services. This reads on "non-target location" in the claim. [0037]-[0038]: where the RFID data comparison reads on signal comparison in the claim).

As per claim 12: Scherer shows:
further including determining, based on the second signal, that a waste service has been performed at the non-target location while the service vehicle is stopped, wherein selectively generating the electronic response includes selectively generating the electronic response based further on the waste service being performed.
([0042]: where Scherer shows the ability to add thresholds to delinquencies before the service is stopped). However, Scherer does not show the ability to calculate the stop time while the vehicle is stopped. As such, Scherer does not show "only when the service vehicle is determined to have been stopped for an amount of time greater than a threshold time" in the claim below:
wherein collecting the second signal includes collecting the second signal only when the first service vehicle is determined to have been stopped for an amount of time greater than a threshold time.
However, Endo shows the above limitation at least in [0106], where the vehicle stop is the trigger for display of instructions related to re-routing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Endo in the system of Scherer, in order to provide for a system or method the navigation system in the user vehicle, using the mobile phone or the modem, issues a map data downloading request to the navi-information providing device via the mobile-unit communications network, the provider and the IP network.  Here, in addition to the request issuing data, the navigation system transmits at least, e.g., data for describing the latitude/longitude of the vehicle's position and an IP address for indicating the position of the navi-information providing device on the IP network.  The position-identifying service, i.e., the vehicle-mounted GPS system or PHS, acquires the latitude/longitude data on the vehicle.  This data is transmitted to the provider via the mobile-unit communications network.  The provider recognizes, from the received data, the above-described IP address of the navi-information providing device specified by the vehicle-mounted navigation system, thereby accessing the navi-information providing device via the IP network.  From the latitude/longitude information requested from the vehicle, the navi-information providing device, based on the map data stored therein, creates necessary map data in a configuration determined in advance (e.g., a rectangle or a circle) as taught by Endo ([0014]) so that the process of planning routes for service vehicles can be made more efficient and effective.

As per claim 13: Scherer shows:
wherein generating the second signal indicative of a waste service being completed includes generating the second signal indicative of at least one of a force, a motion, or a sound associated with a receptacle being dumped into or loaded onto the service vehicle.
applicants' originally submitted specification discloses this limitation in [0023]-[0024], where sensors, such as, lift, motion or acoustic sensors can be used for determining that the service is being performed by the service vehicle as is recited in the claim above.
In light of the specification, Scherer does not explicitly show sensors, such as, lift, motion or acoustic sensors used for determining that the service is being performed by the service vehicle. However, Scribner shows both a lift, weight and motion sensors for garbage truck service at least in col. 3, lines 29-64.
“The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).  Modifying the “gps information gathering” of Scherer to include the ability to sense when the vehicle is stopped to perform the waste management service as is described by Scribner when performing the method of using billing information to dynamically route vehicles of Scherer yields the predictable result of a method that integrates waste collection service information during the route planning process. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Scribner in the system of Scherer, in order to provide a system and method for permits the contents of the refuse to be picked up or dumped off at the appropriate site as described by Scribner in col. 3, lines 29-64, so that the process of planning routes for service vehicles can be made more efficient and effective.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624